Citation Nr: 0300524	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of 
resection, fifth metatarsal right foot, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (the RO's) at 
Chicago, Illinois and St. Petersburg, Florida.  The claims 
file was transferred in December 1999 from the former RO 
to the latter.

In a statement submitted in June 1999, the veteran 
requested an increased evaluation for a service-connected 
scar of the left knee and service connection for a nervous 
condition.  The RO has not adjudicated these claims.  
Therefore, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.

2.  The veteran's right foot disability is manifested by 
degenerative joint disease, severe pain, plantar 
fasciitis, neuritis, mild peripheral neuropathy, 
limitation of motion, and functional loss productive of 
industrial impairment.  It is not manifested by malunion 
or nonunion of the right fifth metatarsal.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for residuals 
of resection, fifth metatarsal of the right foot, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5283 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2002) (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain 
notices, pertinent to the claim, and it requires that 
these duties be fulfilled before the claim is adjudicated.  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  (As they apply to this case, these 
regulations do not confer any rights in addition to those 
provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The notice must indicate which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's 
behalf.  Id.  Specific guidelines concerning the content 
of this notice are found in the implementing regulations.  
See 38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to 
make reasonable efforts to obtain records pertinent to the 
claim, and if the records cannot be secured, to so notify 
the claimant.  38 U.S.C. A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA must give to a claimant 
if it is unable to obtain the records in question.  See 
38 C.F.R. § 3.159(e).

Furthermore, when the records in question are in the 
custody of a federal department or agency, the VCAA and 
the implementing regulations require VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. 
§ 5103(A); see also 38 C.F.R. § 3.159(c)(4).

The Board finds that the requirements of the VCAA have 
been satisfied in this case.

In a letter dated in May 2001, the RO apprised the veteran 
of the requirements of the VCAA and their relevance to his 
claim.  In that letter, the RO also advised the veteran of 
the type of evidence that could substantiate his claim.  
The same advice was provided in the July 2000 statement of 
the case.  In the May 2001 letter, the RO also explained 
what the respective responsibilities of VA and the 
claimant were for obtaining such evidence.

In the May 2001 letter, the RO requested the veteran to 
identify all sources of medical records that could be 
relevant to his claim.  The veteran responded to this 
request by submitting certain VA medical records.  Later 
in May 2001, he confirmed in a written statement that 
there was no other information to which he could refer the 
RO.  Earlier during the pendency of his claim, the veteran 
had submitted certain VA medical records and also had 
referred the RO to other VA and private medical records 
that he believed would substantiate his claim.

The RO secured all VA medical records not submitted by the 
veteran himself.  The veteran had identified as supportive 
of his claim private medical records from Loyola Hospital 
in Chicago, Illinois and two physicians, apparently part 
of the same practice group, one of whom he suggested had 
treated him at the hospital in 


question.  He indicated that the private physicians had 
treated him on two occasions between 1996 and 1998 for 
severe pain in his right foot.  By letter dated in 
September 1998, with which it enclosed the veteran's 
release, the RO submitted a request for records to Loyola 
Hospital.  The hospital did not reply to the request, and 
in a November 1998 rating decision, the RO so informed the 
veteran.  The veteran did not indicate in response that 
another request to the hospital would result in obtaining 
the records sought, and another request was not made.  The 
Board finds that the RO made a reasonable effort to secure 
those records and duly notified the veteran of its lack of 
success in obtaining them, in accordance with the VCAA.  
38 U.S.C. A. § 5103A; 38 C.F.R. § 3.159(c)(1).  In 
contrast, the claims file contains no documentation that 
the RO sought medical records directly from the physicians 
identified by the veteran.  In an August 1998 written 
statement, however, the veteran provided the RO with a 
summary of the content of those records, describing the 
treatment on each of the two occasions with which he had 
said the records were concerned.  The summary is 
consistent with the other medical evidence of record 
concerning the veteran's right foot disability and will be 
considered by the Board in deciding this appeal.  Thus, 
although the records themselves were not sought, there 
will be no prejudice to the veteran.  Therefore, the Board 
finds that the RO substantially fulfilled the duty of VA 
to assist a claimant with obtaining private medical 
records relevant to a claim.  Id.

In addition to securing documentary evidence, the RO 
provided the veteran with VA examinations in August 1998 
and April 2000 during which findings pertinent to the 
claim were developed.

As the veteran has received the notice and assistance 
called for by the VCAA, the Board will decide his claim on 
the basis of the record as it now stands on appeal. See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ii.  Increased rating for residuals of resection, 
fifth metatarsal right foot

a.  General principles of rating

In general, disability evaluations are assigned by 
applying a schedule of ratings, which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2 (2002).  All VA 
regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised 
in the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

The evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a 
particular evaluation under a diagnostic code.  At the 
same time, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function are 
always to be expected.  See 38 C.F.R. § 4.21 (2002).  When 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation shall be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

Disability evaluations require consideration of the effect 
of pain, weakness, fatigability, and incoordination on 
functional abilities, including the ability to engage in 
employment or other ordinary activities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2002).  VA regulations provide 
that functional loss will be considered in evaluating 
disabilities on the basis of limitation of motion.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002).  The United 
States Court of Appeals for Veterans Claims (known prior 
to March 1, 1999 as the United States Court of Veterans 
Appeals) (the Court) has held that VA adjudicators must 
consider whether regulations 38 C.F.R. § 4.40, concerning 
functional loss due to pain, and 38 C.F.R. § 4.45, 
concerning functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint "must be 
applied to determine if a compensable rating is 
warranted."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The Court has instructed that in applying these 
regulations, VA should obtain examinations in which the 
examiner determined whether the disability was manifested 
by painful motion, weakened movement, excess fatigability, 
or incoordination.  The Court stated that these 
determinations were, if feasible, to be expressed in terms 
of the degree of additional range-of-motion loss.  The 
Court held that a schedular disability rating based on 
limitation of motion may be augmented under regulations 38 
C.F.R. §§ 4.40, 4.45 for additional disability due to 
functional loss resulting from such factors.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of the degree of disability takes into 
account competent lay evidence, when relevant thereto.  
Under the VCAA, "competent lay evidence" means "any 
evidence not requiring that the proponent have specialized 
education, training, or experience."  Lay evidence is 
competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person."  38 C.F.R. 
§ 3.159(a)(2); see Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (one not a medical expert is nevertheless competent 
to offer evidence of his symptoms in support of a claim 
for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a 
claim for a greater evaluation of disability will be 
granted unless it is refuted by a preponderance of the 
evidence of record.  38 U.S.C.A. § 5107(b).

b.  Rating of right foot disability

Background

His service medical records show that the veteran injured 
the base of the fifth metatarsal of the right foot during 
a hike in June 1942.  Thereafter, the veteran had pain in 
his right foot, for which he obtained medical attention.  
During examination, an "abnormal prominence" at the base 
of the fifth metatarsal was noted.  An x-ray taken in 
September 1942 disclosed an ununited fracture of the right 
foot.  Surgery was performed later in that month to resect 
a protrusion of the right fifth metatarsal.

By rating decision dated in November 1950, the RO granted 
the veteran service connection for a right foot disability 
with a rating of 10 percent.  A VA examination performed 
in September 1950 in connection with the veteran's service 
connection identified a healed and non-symptomatic 
surgical scar as the only residual of the right foot 
injury.  The examination report indicates that the veteran 
said that his right foot did not bother him.

During a VA examination performed in November 1974 in 
connection with a claim for an increased rating of the 
right foot disability, x-rays of the veteran's right and 
left feet were taken and compared.  The reported results 
were "negative," involving "no evidence of the previous 
fracture of the 5th metatarsal bone."  A surgical scar "on 
the lateral aspect of the right foot over the 5th 
metatarsal " was found to be "healed, loosely adherent to 
the underlying tissues, but nonfibrotic and nonsymptomatic 
on palpation."  Likewise, the entire area of the right 
fifth metatarsal was judged "asymptomatic on palpation at 
this time."  However, the veteran, who said that he was a 
truck driver, complained during the examination that his 
right foot was "'acting up,'" he could not drive more than 
thirty miles at a time, and his right ankle "'twists some 
and swells up'" if he walked too much.  During the 
examination, though, it was evident that he was able to 
perform various maneuvers on his feet without being 
inhibited by pain.

A VA feet examination was conducted in August 1998 at the 
Edward Hines Jr. VA Hospital in Hines, Illinois (Hines 
VAH).  In describing his symptoms to the examiner, the 
veteran said that he had pain in his right foot when he 
put pressure on it and thus was able to walk for only ten 
minutes and to drive for no more than one-half of an hour.  
Examination of the right foot showed a callus at the base 
of the fifth metatarsal with a varus deformity but no 
local tenderness.  An x-ray of the right foot was reported 
as "negative for evidence of acute bone or joint 
abnormality."  The radiological impression observed that 
"no significant degenerative disease" of the right foot 
was shown but "[a] mild deformity at the base of the 5th 
metatarsal" appeared to be present.  The examination 
produced a diagnosis of "mild" degenerative joint disease 
of the mid-tarsal joint.

In a statement submitted in August 1998, the veteran 
described symptoms that he associated with his right foot 
condition.  He said that it gave him "constant pain," 
preventing him from driving a car or walking for more than 
ten minutes.  He said that he could only obtain relief 
from this pain by elevating his right foot.  He reported 
that an insert was made for his right shoe on orders of a 
physician "from Loyola Hosp[ital]."  He also reported that 
in September 1996, another private physician, whom he 
suggested he had seen in a hospital setting, had treated 
his right foot with a cortisone shot.

VA outpatient treatment records (which appear to be from 
the Hines VAH) reflect that the veteran continued to have 
pain in his right foot and was evaluated for peripheral 
neuropathy.  A progress note dated in August 1998 
documents the veteran's complaint that orthotic devices 
had not alleviated the right foot pain.  The veteran also 
reported during the visit with which the note is concerned 
that he had pain not only in the area of his fifth right 
metatarsal but also in his right heel.  During 
examination, notation was made of a "plantarflexed 5th 
metatarsal base [secondary] to post [surgery]."   During a 
surgery consultation in January 1999, the veteran's right 
foot was seen to exhibit a bony deformity, tenderness of 
the heel and arch, but no hammertoes or pes planus.  
Again, the veteran complained of right foot pain that was 
aggravated by such activities as walking and driving.  He 
referred to over-the-counter acetaminophen that he said he 
took for this pain.  A diagnosis of plantar fasciitis and 
post-traumatic osteoarthritis was made for the right foot.  
A surgery consultation in February 1999 also found right 
foot plantar fasciitis and, in addition, determined that 
the veteran might have peripheral neuropathy.  In April 
1999, an electromyelogram was performed.  (It would appear 
that this concerned the right lower extremity, although 
the report of the study does not so state.)  The findings 
reported for the study were "abnormal," with "evidence of 
mild axonal polyneuropathy affecting the deep peroneal and 
the tibial motor nerves" and "F wave responses [that were] 
prolonged."

In a written statement submitted in June 1999, the veteran 
declared that pressure on his right heel caused 
"unbearable electric currents to shoot through [his] heel 
and upper instep."  He said that his right foot pain was 
"unbearable" when he would walk or drive.

VA outpatient treatment record from the Bay Pines VA 
Medical Center in St. Petersburg, Florida (Bay Pines VAMC) 
document treatment and assessment of the veteran's right 
foot condition provided between October 1999 and March 
2000.

During a visit in October 1999, the veteran reported that 
his right foot pain had increased in severity during the 
past three years.  It was noted that he described this 
pain as "a shooting pain from the heel to the foot, with 
occasional burning on the right malleolus area."  It 
appeared that an orthotic device that the veteran was 
wearing had succeeded in reducing the pressure on the 
right fifth metatarsal head.  It was noted that the 
veteran complained that his right ankle was unstable and 
that he was wearing a right ankle "support/splint."  The 
history of the right metatarsal fracture during service 
was considered, and it was determined that "his history is 
unclear as to if it was a nonunion fracture."  Examination 
revealed a "protrusion of the fifth metatarsal" of the 
right foot that was tender with palpation.  Neurological 
evaluation disclosed deep tendon reflexes of 2/4 and 
muscle strength of 5/5.  The assessments rendered during 
the visit included "[r]ight fifth metatarsal protrusion" 
and "[r]ight peripheral neuropathy."  

In February and March 2000, the Bay Pines VAMC records 
reflect, surgery to correct the abnormalities of the 
veteran's right foot was considered.  It was noted that 
along with the right fifth metatarsal protrusion, there 
was "some forefoot adductus in inversion."  The right foot 
also exhibited "bone hypertrophy" of the "lateral mid 
foot" with an "overlying callus" and "foot weakness."  
However, it was concluded that surgery should be put off 
for as long as possible and in the meantime, the veteran 
should be fitted with "custom shoes with molded inserts."  
It was observed his health care providers agreed that the 
veteran had "ongoing chronic foot pain."  The veteran 
reported that he had daily right foot pain and rated it 10 
on a scale of 10 the most severe.  He said that because of 
the pain, he had to use a cane and rest frequently.  He 
recounted that he would fall frequently and therefore 
needed the right ankle brace.  He averred that pain 
medication had not worked well and he felt "miserable."  
His problem list at that time included "idio[pathic] 
peripheral neuropathy" and "osteoarthritis . . . severe."

Another evaluation of the veteran's right foot later in 
March 2000 at the Bay Pines VAMC confirmed the previous 
finding of a right fifth metatarsal protrusion and found 
tenderness with palpation of the area of the protrusion.  
It was recommended that the current care plan for right 
foot pain, the topical application of Zostrix (capsaicin) 
three times a day, be continued.

In November 1999, the veteran also had an evaluation of 
his right foot condition by a private physician in St. 
Petersburg, Florida, Hogan G. Yi, M.D.  X-rays of the 
right foot taken for this evaluation disclosed a "forefoot 
adduction deformity of all metatarsals," "some 
degeneration of the Lisfranc joint," "accessory 
navicular," and the possible presence of "some osteophyte 
formation and irregularity of the bone in the base of the 
fifth metatarsal" which the physician pronounced 
consistent with the history of fracture and surgery during 
service.  Dr. Yi reported an impression of "ongoing 
chronic foot pain following [the] previous injury."  He 
commented that contributing to these problems was "some 
congenital foot deformity such as forefoot adductus and 
hindfoot inversion."  Dr. Yi observed that surgery, such 
as a triple arthrodesis, should be considered but only as 
a last resort.  He recommended that for the present, the 
veteran continue to use custom shoes and orthotics and to 
have other conservative treatment such as physical therapy 
and anti-inflammatory medication.  In addition to the 
orthopedic findings, Dr. Yi noted the presence of "a 
surgical scar healed in the lateral aspect of the midfoot 
on the right side."

A VA feet examination was performed in April 2000 at the 
Bay Pines VAMC.  The veteran reported that he had retired 
in 1980 after working as a truck driver since his 
separation from service.  It appeared to the examiner that 
the veteran experienced no more than "vague problems with 
his [right] foot" during the period after service ending 
with his retirement but had encountered progressively 
increasing right foot pain during the past five years.  In 
describing his symptoms to the examiner, the veteran rated 
his right foot pain as 10 on a scale of 10 the most 
severe, complained of an "electric[-]shock-like pain" in 
his right heel and the bottom of his right foot, and said 
he had difficulty walking.  The veteran also related that 
after physical therapy at the Bay Pines VAMC failed to 
alleviate his discomfort, he was discharged with a cane.  
Among the veteran's current medications noted by the 
examiner was Darvon (propoxyphene) "for pain," but the 
veteran indicated that Darvon had not helped him.  The 
examiner opined that currently, the veteran would be 
prevented by his right foot condition from driving a truck 
and therefore from working as a truck driver.

The examiner reported that the veteran walked with a cane 
"constantly" and at the examination was wearing sneakers, 
rather than corrective shoes, shoe inserts that he had 
purchased himself, and no braces of any kind.  The 
examiner described the veteran's gait as "abnormal" and 
suggested that a congenital moderate adduction and 
hindfoot inversion of the right foot was contributing to 
the abnormality of gait.

During examination, the area of the right fifth metatarsal 
and surgery was seen to exhibit "some deformity" and to be 
"extremely tender to palpation."  In addition to "marked 
tenderness in the fifth metatarsal area," there was "some 
tenderness in the plantar fascia where it inserts into the 
heel or calcaneus."  Most of the right foot pain appeared 
to be in the "mid lateral foot" and "radiat[ing] to the 
dorsal aspects of the mid foot."  An x-ray taken of the 
right foot for the examination resulted in an impression 
of minimal osteoporosis and questionable metatarsus varus.  
Range of motion of the left and right ankles were 
measured.  With the left foot, the veteran had 40 degrees 
of plantar flexion, 20 degrees of dorsiflexion, 25 degrees 
of supination, and 20 degrees of pronation.  With the 
right foot, he had 30 degrees of plantar flexion, 15 
degrees of dorsiflexion, 20 degrees of supination, and 10 
degrees of pronation.

The examination produced a diagnosis of "[c]hronic pain 
right foot secondary to old fracture of the fifth 
metatarsal with residuals of resection of the distal fifth 
metatarsal head."

VA outpatient treatment records dated between June 2000 
and May 2001 from the Hines VAH document continued 
treatment for right foot pain.  During several visits to a 
podiatrist between June and September 2000, the veteran 
received cortisone injections in his right foot.  The 
podiatrist's assessment of the right foot was plantar 
fasciitis, neuritis, and rule out neuroma.  The veteran 
had complained of shooting pains in his right arch and 
heel.  Clinical evaluation showed that he had pain on 
palpation of the plantar midfoot near the second and third 
metatarsal and that the plantar aspect of the arch and 
distal to the calcaneus was tender to the touch.  In 
addition to having the cortisone injections, the veteran 
was issued various orthotic devices.  

An x-ray taken of the right ankle in March 2001 disclosed 
"some deformity at the base of the fifth metatarsal bone 
suggesting . . . an old fracture at that site" and 
evidence of an "old, small avulsion fracture" of the 
ankle.  A magnetic resonance imaging study (MRI) of the 
right ankle performed in March 2001 confirmed a "stage I 
osteochondral fracture at the medial aspect of the talar 
dome."  The study indicated that the other bony structures 
were unremarkable and had a normal bone marrow signal and 
that soft tissue damage was absent.

In a written statement submitted in June 2001, the veteran 
declared that he was considering having surgery on his 
right foot to address the pain.  He said that he felt that 
he was walking directly on the fifth metatarsal nerve.

Schedular rating

The veteran's right foot disability has been evaluated 
under Diagnostic Code 5283 as 20 percent disabling.  
Ratings authorized by this diagnostic code, which concerns 
malunion or nonunion of the metatarsal bones, are 10 
percent for a condition that is moderate, 20 percent for a 
condition that is moderately severe, and 30 percent for a 
condition that is severe.  In addition, a 40 percent 
rating is authorized when there is actual loss of use of 
the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

The immediate question on appeal is whether a higher 
schedular disability evaluation under this diagnostic code 
should be assigned.

The medical evidence of record shows that the veteran's 
right foot condition involves degenerative joint disease, 
severe pain, plantar fasciitis, neuritis, mild peripheral 
neuropathy, and limitation of motion.  Because the record 
lacks a probative medical opinion to the contrary, the 
Board concludes all of the symptomatology is due to the 
veteran's service-connected right fifth metatarsal 
fracture and residuals of resection.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 
(2002) (when it is not possible to separate the effects of 
a non-service-connected condition from those of a service-
connected condition, VA regulations dictate that such 
signs and symptoms be attributed to the service-connected 
condition).  Accounts of his symptoms offered by the 
veteran have emphasized the extreme pain that he feels in 
his right foot.  

Absent from the medical documentation of record is a 
finding that the veteran's right foot condition involves 
malunion or nonunion of the fifth metatarsal of his right 
foot.  The RO based its denial of a 30 percent evaluation 
for the right foot condition under Diagnostic Code 5283 on 
the lack of such finding.  The veteran's representative 
has maintained, however, that the veteran's right foot 
pain and the function loss resulting therefrom must be 
considered in the assignment of the schedular rating and 
justifies the assignment of a 30 percent evaluation under 
this diagnostic code.  The Board agrees with the argument 
of the veteran's representative.  Both the medical 
assessments of record and his own written statements show 
that the right foot disability has limited significantly 
the ability of the veteran to carry on activity requiring 
him to put weight or pressure on his right foot.  Thus, 
the veteran is unable to perform such activities of 
everyday life as walking or driving an automobile.  He 
must walk with a cane and use various orthotics.  His 
right foot pain has required the use of pain medicines the 
strength of which has increased progressively over time 
and as a sign of arthritis, has been assessed by 
physicians as "severe."  Moreover, as the VA examiner 
explicitly opined in the examination report of April 2000, 
the right foot problems with which the veteran currently 
contends would render him incapable of carrying on his 
former occupation of truck driver.  Evidence of disabling 
pain and of functional, including industrial, impairment 
must be considered by adjudicators in determining what 
schedular rating is proper.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; Schafrath; DeLuca.  Accordingly, the Board 
finds that the veteran has a "severe" disability of the 
right foot.  Therefore, a 30 percent evaluation is in 
order for his right foot disability under Diagnostic Code 
5283.  38 C.F.R. §§ 4.7, 4.21, 4.71a, Diagnostic Code 
5283.

A higher evaluation under Diagnostic Code 5283 is not 
supported by the evidence, however.  The evidence shows 
that the veteran has not lost the use of his right foot.  
Therefore, the 40 percent evaluation authorized by this 
diagnostic code is not available in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5283.

The Board has considered whether an evaluation greater 
than 30 percent may be assigned to the veteran's 
disability under any other provision of 38 C.F.R. Parts 3 
and 4, see Schafrath, and has found in light of the 
evidence that one cannot.

The Board notes that use of Diagnostic Code 5284 to 
evaluate the veteran's right foot disability would result 
in the same evaluation as under Diagnostic Code 5283, as 
their provisions are identical.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002).  No other diagnostic code 
concerning the feet authorizes an evaluation of more than 
30 percent for disability of a single foot.  While the 
medical evidence of record seems to indicate that the 
veteran has degenerative joint disease of the right foot, 
an evaluation of more than 30 percent is not available 
under the rating provision concerning arthritis, 
Diagnostic Code 5003.  Under that diagnostic code, 
arthritis (when disclosed by x-ray findings) is rated upon 
limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  While the medical 
evidence of record shows that the veteran's right foot has 
reduced range of motion as compared with the left, no 
diagnostic code addressing limitation of motion of a foot 
or ankle affords the possibility of an evaluation of more 
than 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5278; see also 38 C.F.R. § 4.71a, Diagnostic Code 5271 & 
5272 (2002) (concerning the ankle).

However, the Board has also considered whether certain 
manifestations of the veteran's right foot disability may 
warrant an evaluation of that disability under other 
diagnostic codes that is greater than 30 percent.  The 
Board notes that because the evaluation it has rendered 
under Diagnostic Code 5283 takes into account all 
symptomatology associated with the veteran's right foot 
condition in concluding that it represents a "severe" 
disability, a separate - - that is, an additional - - 
evaluation for any of those manifestations could not be 
granted.  38 C.F.R. § 4.14.

The veteran's right foot disability was evaluated with the 
grant of service connection as a scar disability under 
Diagnostic Code 7805 (which concerns scars other than the 
type specified by other diagnostic codes).  Reference was 
made to the scar produced by the resection surgery 
performed on the right foot during service. Diagnostic 
Code 7805 directs that the scar in concern be evaluated on 
the basis of limitation of the function of the body part 
affected.  Thus, Diagnostic Code 7805 does not authorize a 
separate evaluation for the scar in concern apart from a 
rating for functional loss.  This is true of that rating 
provision as in effect prior to August 30, 2002, and as 
revised effective on that date.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002); see also 67 Fed. Reg. 49, 590 
(July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7805) (effective August 30, 2002).  Here, 
the veteran's right fifth metatarsal fracture and 
residuals of resection have been evaluated on the basis of 
functional limitation of the right foot under Diagnostic 
Code 5283 and other regulations in Part 4 of 38 C.F.R.  

Under Diagnostic Code 7801 of the newly revised schedule 
for rating skin disabilities, an evaluation as high as 40 
percent is authorized for a scar of sufficient size that 
is deep or causes limited motion.  See 67 Fed. Reg. 49, 
590 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7801) (effective August 30, 2002).  The 
medical findings of record indicate that this diagnostic 
code does not apply to the veteran's right foot 
disability.  While a "deep" scar is defined in this 
diagnostic code as one associated with underlying soft 
tissue damage, id., medical evaluation has found the 
surgical scar on the veteran's right foot to be non-
symptomatic and unremarkable.  As suggested specifically 
by the MRI of March 2001, there is no underlying soft 
tissue damage in the area of the right foot and ankle.  No 
medical assessment of record has concluded that the 
reduced motion of the veteran's right foot might be 
attributable to the surgical scar alone.  Pain on the 
surface of his right foot that inhibits the veteran's 
ability to use that foot has been considered by the Board 
in assigning a 30 percent rating for an orthopedic foot 
disability under Diagnostic Code 5283.

Thus, although the RO did not refer to diagnostic codes 
concerned with scars in evaluating the veteran's right 
fifth metatarsal fracture and residuals of resection, no 
prejudice to the claim arises with the Board's declining 
to apply these provisions. They are inapplicable to the 
current claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Medical findings of record also have associated diseases 
of the peripheral nerves - - specifically, neuritis and 
peripheral neuropathy - - with the veteran's right foot 
disability.  The EMG performed in April 1999 identified 
evidence of mild axonal polyneuropathy affecting the deep 
peroneal and the tibial motor nerves of the right lower 
extremity.  Were the diagnostic codes addressing neuritis 
and peripheral neuropathy to be applied in this case, 
however, the result would not be an evaluation greater 
than 30 percent.  Neuritis is to be rated on the scale 
provided for injury of the nerve involved. The maximum 
rating which may be assigned for neuritis not 
characterized by organic changes and not associated with 
the sciatic nerve will be that for "moderate" incomplete 
paralysis.  38 C.F.R. § 4.123 (2002).  In the report of 
the April 1999 EMG, the peripheral neuropathy identified 
was described as "mild."  Under Diagnostic Code 8523, 
which concerns paralysis and incomplete paralysis of the 
anterior tibial nerve (deep peroneal), "moderate" 
incomplete paralysis is assigned a rating of 10 percent.  
38 C.F.R. § 4.124, Diagnostic Code 8521 (2002).  Under 
other diagnostic codes concerned with the tibial nerves, 
"moderate" incomplete paralysis receives evaluations of 20 
and 10 percent, respectively.  See 38 C.F.R. § 4.124, 
Diagnostic Codes 8524, 8525 (2002). Accordingly, a rating 
in excess of 30 percent for the veteran's right foot 
disability would not be assignable were that disability to 
be evaluated as neuralgia.  The veteran does not have 
complete paralysis of the right foot.  Were his right foot 
disability to be evaluated under Diagnostic Codes 8523, 
8524, or 8525 as peripheral neuropathy productive of 
incomplete paralysis, the maximum evaluation assignable 
would be 30 percent if under the latter two codes and 20 
percent if under the former code.  See 38 C.F.R. § 4.124, 
Diagnostic Codes 8523, 8524, 8525.  

Thus, although the RO did not refer to diagnostic codes 
concerned with neuritis and peripheral neuropathy in 
evaluating the veteran's right fifth metatarsal fracture 
and residuals of resection, no prejudice to the claim 
arises.  The rating provisions in question do not afford 
the possibility of a rating that exceeds the 30 percent 
evaluation that the Board has assigned under Diagnostic 
Code 5283.  Cf. Bernard.

Accordingly, the Board will grant a 30 percent rating for 
residuals of resection, fifth metatarsal right foot under 
Diagnostic Code 5283.  

Extraschedular evaluation

The Board has considered whether referral of this claim 
for consideration of an extraschedular evaluation is 
warranted under 38 C.F.R. § 3.321(b)(1).  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  Referral for 
extraschedular evaluation, however, is based on a finding 
that the disability in concern presents "such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002). 

Here, the veteran has not asserted, and there is no 
evidence, that his right foot disability caused him to be 
hospitalized at any time after service.  However, he has 
alleged, and medical opinion of record indicates, that the 
disability is one that would subvert his ability to work 
at his usual occupation.  The schedular rating granted in 
this decision has taken this fact into account.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The 
industrial impairment arising from the veteran's right 
foot disability is not so exceptional or unusual, though, 
as to fall outside that contemplated by regular schedular 
standards.

Accordingly, the Board finds that the criteria for 
referral of the veteran's right foot disability for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Shipwash v. Brown, 8 
Vet App 218, 227 (1995).


ORDER

A 30 percent evaluation for residuals of resection, fifth 
metatarsal right foot, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

